Exhibit 10.9

 

AVOCENT CORPORATION
DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

AVOCENT CORPORATION

 

DEFERRED COMPENSATION PLAN

 

Avocent Corporation, a Delaware corporation (the “Company”) on behalf of itself
and Participating Affiliates, hereby establishes this Deferred Compensation Plan
(the “Plan”), effective January 1, 2009, for the purpose of attracting high
quality executives and promoting in its key executives and directors increased
efficiency and an interest in the successful operation of the Company.  The Plan
is intended to, and shall be interpreted to, comply in all respects with
Internal Revenue Code Section 409A and those provisions of the Employee
Retirement Income Security Act of 1974, as amended, applicable to an unfunded
plan maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees.”

 


ARTICLE 1
DEFINITIONS


 


1.1           “ACCOUNT(S)” SHALL MEAN THE ACCOUNT OR ACCOUNTS ESTABLISHED FOR A
PARTICULAR PARTICIPANT PURSUANT TO ARTICLE 3 OF THE PLAN.


 


1.2           “ADMINISTRATIVE COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS OF THE COMPANY OR SUCH OTHER PERSON OR PERSONS
APPOINTED BY THE BOARD OF DIRECTORS OF THE COMPANY TO ADMINISTER THE PLAN
PURSUANT TO ARTICLE 7 OF THE PLAN.


 


1.3           “BASE SALARY” SHALL MEAN THE PARTICIPANT’S BASE ANNUAL SALARY
EXCLUDING INCENTIVE AND DISCRETIONARY BONUSES, COMMISSIONS AND OTHER NON-REGULAR
FORMS OF COMPENSATION, BEFORE REDUCTIONS FOR CONTRIBUTIONS TO OR DEFERRALS UNDER
ANY PENSION, DEFERRED COMPENSATION OR BENEFIT PLANS SPONSORED BY THE EMPLOYER.


 


1.4           “BENEFICIARY” SHALL MEAN THE PERSON(S) OR ENTITY DESIGNATED AS
SUCH IN ACCORDANCE WITH ARTICLE 6 OF THE PLAN.


 


1.5           “BONUS” SHALL MEAN ANY AMOUNT PAID TO THE PARTICIPANT BY THE
EMPLOYER IN THE FORM OF A DISCRETIONARY OR INCENTIVE COMPENSATION OR ANY OTHER
BONUS DESIGNATED BY THE ADMINISTRATIVE COMMITTEE BEFORE REDUCTIONS FOR
CONTRIBUTIONS TO OR DEFERRALS UNDER ANY PENSION, DEFERRED COMPENSATION OR
BENEFIT PLANS SPONSORED BY THE EMPLOYER.


 


1.6           “CHANGE IN CONTROL” SHALL MEAN, WITH RESPECT TO THE COMPANY, AFTER
THE EFFECTIVE DATE HEREOF, ANY OF THE FOLLOWING EVENTS:


 

(a)         Any person, other than the Company, or more than one person acting
as a group (a “Person”) acquires beneficial ownership of the Company’s
securities and is or thereby becomes when such ownership is combined with stock
held by such Person a beneficial owner of securities entitling such Person to
exercise twenty-five percent (25%) or more of the combined voting power of the
Company’s then outstanding stock.  For purposes of this Plan, “beneficial
ownership” shall be

 

--------------------------------------------------------------------------------


 

determined in accordance with Regulation 13D of the Securities Exchange Act of
1934, or any similar successor regulation or rule; and the term “Person” shall
include any natural person, corporation, partnership, trust or association, or
any group or combination thereof, whose ownership of an Employer’s or the
Company’s securities would be required to be reported under such Regulation 13D
or any similar successor regulation or rule.

 

(b)         Within any twenty-four (24) month period, the individuals who were
Directors of the Company at the beginning of any such period, together with any
other Directors first elected as directors of the Company pursuant to
nominations approved or ratified by at least two-thirds (2/3) of the Directors
in office immediately prior to any such election, cease to constitute a majority
of the Board of Directors of the Company.

 

(c)         The closing of any transaction involving:

 

i.      any consolidation, merger, or other reorganization of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of the Company’s common stock would be converted into cash,
securities or other property, other than a merger, consolidation, or other
reorganization of the Company in which the holders of the Company’s common stock
immediately prior to the merger or consolidation have substantially the same
proportionate ownership and voting control of the surviving corporation
immediately after the merger or consolidation; or

 

ii.     any sale, lease, exchange, liquidation or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, the term “Change in Control” shall not include a
consolidation, merger, or other reorganization if upon consummation of such
transaction all of the outstanding voting stock of the Company is owned,
directly or indirectly, by a holding company, and the holders of the Company’s
common stock immediately prior to the transaction have substantially the same
proportionate ownership and voting control of such holding company after such
transaction, and no event shall constitute a Change in Control for purposes of
this Plan if it is not a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets thereof,
within the meaning of Code Section 409A and the Treasury Regulations promulgated
thereunder.

 


1.7           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS
SUBSEQUENTLY AMENDED, AS INTERPRETED BY REGULATIONS, RULINGS, AND APPLICABLE
AUTHORITIES.


 


1.8           “COMMISSIONS” SHALL MEAN COMMISSIONS PAYABLE TO THE PARTICIPANT
FOR THE APPLICABLE PLAN YEAR (AS DETERMINED BY THE ADMINISTRATIVE COMMITTEE IN
COMPLIANCE WITH CODE SECTION 409A) BEFORE REDUCTIONS FOR CONTRIBUTIONS TO OR
DEFERRALS UNDER ANY PENSION, DEFERRED COMPENSATION OR BENEFIT PLANS SPONSORED BY
THE EMPLOYER.


 


1.9           “COMPANY” SHALL MEAN AVOCENT CORPORATION.

 

2

--------------------------------------------------------------------------------


 


1.10         “COMPANY CONTRIBUTION” SHALL MEAN THE CONTRIBUTION BY THE EMPLOYER
TO PARTICIPANT’S ACCOUNT PURSUANT TO SECTION 3.2 OF THE PLAN.


 


1.11         “COMPANY CONTRIBUTION ACCOUNT” SHALL MEAN THE ACCOUNT ESTABLISHED
FOR COMPANY CONTRIBUTIONS PURSUANT TO ARTICLE 4 OF THE PLAN.


 


1.12         “COMPENSATION” SHALL MEAN BASE SALARY, BONUS, COMMISSIONS AND/OR
DIRECTOR FEES ELIGIBLE FOR DEFERRAL FOR A PARTICULAR PLAN YEAR UNDER
SECTION 3.1.1.


 


1.13         “CREDITING RATE” SHALL MEAN THE NOTIONAL GAINS AND LOSSES CREDITED
ON THE PARTICIPANT’S ACCOUNT BALANCE WHICH ARE BASED ON THE PARTICIPANT’S CHOICE
AMONG THE INVESTMENT ALTERNATIVES MADE AVAILABLE BY THE ADMINISTRATIVE COMMITTEE
PURSUANT TO ARTICLE 4 OF THE PLAN.


 


1.14         “DEFERRAL ACCOUNT” SHALL MEAN THE ACCOUNT ESTABLISHED FOR
PARTICIPANT DEFERRALS PURSUANT TO ARTICLE 4 OF THE PLAN.


 


1.15         “DIRECTOR FEES” SHALL MEAN THE CASH COMPENSATION EARNED BY AN
ELIGIBLE DIRECTOR FOR SERVICES PERFORMED AS A MEMBER OF THE BOARD OF DIRECTORS
OF THE COMPANY OR PARTICIPATING AFFILIATE SUCH AS RETAINER FEES AND MEETING FEES
WHICH ARE SPECIFIED BY THE ADMINISTRATIVE COMMITTEE AS ELIGIBLE FOR DEFERRAL
UNDER THE PLAN.  THE ADMINISTRATIVE COMMITTEE, IN ITS COMPLETE AND SOLE
DISCRETION, MAY ALLOW SEPARATE DEFERRAL ELECTIONS WITH RESPECT TO DIFFERENT
TYPES OF DIRECTOR’S FEES AS SPECIFIED IN PARTICIPANT ELECTION MATERIALS.


 


1.16         “DISABILITY” SHALL BE INTERPRETED CONSISTENT WITH THE REQUIREMENTS
OF CODE SECTION 409A AND SHALL MEAN THAT THE PARTICIPANT (I) IS UNABLE TO ENGAGE
IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, OR
(II) IS, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, RECEIVING INCOME
REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER AN
ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE PARTICIPANT’S EMPLOYER. THE
ADMINISTRATIVE COMMITTEE MAY REQUIRE THAT THE PARTICIPANT SUBMIT EVIDENCE OF
SUCH QUALIFICATION FOR DISABILITY BENEFITS IN ORDER TO DETERMINE THAT THE
PARTICIPANT IS DISABLED UNDER THIS PLAN.


 


1.17         “DISTRIBUTABLE AMOUNT” SHALL MEAN THE VESTED BALANCE IN THE
APPLICABLE ACCOUNT AS DETERMINED UNDER ARTICLE 4.


 


1.18         “ELIGIBLE EXECUTIVE OR DIRECTOR” SHALL MEAN A MANAGEMENT LEVEL OR
HIGHLY COMPENSATED EXECUTIVE OR DIRECTOR OF THE COMPANY OR A PARTICIPATING
AFFILIATE SELECTED BY THE ADMINISTRATIVE COMMITTEE TO BE ELIGIBLE TO PARTICIPATE
IN THE PLAN.


 


1.19         “EMPLOYER” SHALL MEAN THE COMPANY OR PARTICIPATING AFFILIATE FOR
WHICH THE RELEVANT PARTICIPANT PERFORMS SERVICES AND FROM WHICH SUCH PARTICIPANT
IS ENTITLED TO THE PAYMENT OF BASE SALARY, BONUS, COMMISSION, AND/OR DIRECTOR’S
FEES.

 

3

--------------------------------------------------------------------------------


 


1.20         “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, AS INTERPRETED BY REGULATIONS, RULINGS AND APPLICABLE
AUTHORITIES.


 


1.21         “HARDSHIP DISTRIBUTION” SHALL MEAN A DISTRIBUTION BY REASON OF AN
UNFORESEEABLE EMERGENCY PURSUANT TO SECTION 5.5 OF THE PLAN.


 


1.22         “INVOLUNTARY TERMINATION” SHALL MEAN A TERMINATION OF SERVICE WHICH
IS EITHER (A) INITIATED BY THE EMPLOYER, OTHER THAN A TERMINATION FOR CAUSE, OR
(B) INITIATED BY THE PARTICIPANT FOR GOOD REASON DUE TO A MATERIAL DIMINUTION OF
THE PARTICIPANT’S TITLE, RESPONSIBILITIES, POSITION OR SALARY, A SIGNIFICANT
NEGATIVE CHANGE IN THE LOCATION OR CONDITIONS OF THE PARTICIPANT’S WORKPLACE OR
ANY OTHER MATERIAL BREACH OF THE PARTICIPANT’S EMPLOYMENT OR SERVICE AGREEMENT
BY THE EMPLOYER WITHOUT THE PARTICIPANT’S PRIOR CONSENT, ASSUMING THAT THE
PARTICIPANT NOTIFIES THE EMPLOYER OF SUCH ADVERSE CIRCUMSTANCE WITHIN NINETY
(90) DAYS OF THE INITIAL OCCURRENCE, THE EMPLOYER DOES NOT CURE THE PROBLEM
WITHIN THIRTY (30) DAYS OF RECEIPT OF SUCH NOTICE, AND TERMINATION OF SERVICE IS
EFFECTIVE WITHIN TWELVE (12) MONTHS OF SUCH INITIAL OCCURRENCE.


 


1.23         “PARTICIPANT” SHALL MEAN AN ELIGIBLE EXECUTIVE OR DIRECTOR WHO HAS
ELECTED TO PARTICIPATE AND HAS MADE A PARTICIPANT ELECTION PURSUANT TO ARTICLE 2
OF THE PLAN OR HAS RECEIVED A COMPANY CONTRIBUTION.


 


1.24         “PARTICIPANT ELECTION” SHALL MEAN AN ELECTION REGARDING DEFERRALS,
COMPANY CONTRIBUTIONS AND/OR DISTRIBUTIONS SUBMITTED BY THE PARTICIPANT TO THE
ADMINISTRATIVE COMMITTEE ON A TIMELY BASIS PURSUANT TO ARTICLE 3 OF THE PLAN,
WHICH MAY INCLUDE CONTRIBUTIONS, BENEFITS, TERMS AND CONDITIONS UNIQUE TO SUCH
PARTICIPANT.  THE PARTICIPANT ELECTION MAY TAKE THE FORM OF AN ELECTRONIC
COMMUNICATION ACCORDING TO SPECIFICATIONS ESTABLISHED BY THE ADMINISTRATIVE
COMMITTEE.


 


1.25         “PARTICIPATING AFFILIATE” SHALL MEAN AN AFFILIATE OF THE COMPANY
THAT HAS BEEN DESIGNATED AND APPROVED BY THE ADMINISTRATIVE COMMITTEE AS A
PARTICIPATING AFFILIATE. IN ORDER TO BECOME A PARTICIPATING AFFILIATE, SUCH
ENTITY SHALL DELIVER TO THE ADMINISTRATIVE COMMITTEE A CORPORATE RESOLUTION
EVIDENCING ADOPTION OF THE PLAN BY THE BOARD OF DIRECTORS OF THE PARTICIPATING
AFFILIATE.  EACH PARTICIPATING AFFILIATE, BY ADOPTING THE PLAN, AGREES TO COMPLY
WITH ANY REQUIREMENTS OF THE ADMINISTRATIVE COMMITTEE WITH RESPECT TO
ADMINISTRATION OF THE PLAN AND AUTHORIZES THE ADMINISTRATIVE COMMITTEE AND/OR
THE COMPANY TO ACT AS ITS AGENT IN ALL TRANSACTIONS IN WHICH THE ADMINISTRATIVE
COMMITTEE BELIEVES SUCH AGENCY WILL FACILITATE ADMINISTRATION OF THE PLAN,
INCLUDING AMENDMENT OR TERMINATION OF THE PLAN.  A PARTICIPATING AFFILIATE MAY
INDEPENDENTLY TERMINATE ITS PARTICIPATION IN THE PLAN UNDER THE SAME TERMS AND
CONDITIONS PROVIDED IN SECTION 9.1 OF THE PLAN.


 


1.26         “PAYMENT DATE” SHALL MEAN THE DATE BY WHICH A LUMP SUM PAYMENT
SHALL BE MADE OR THE DATE BY WHICH INSTALLMENT PAYMENTS SHALL COMMENCE. UNLESS
OTHERWISE SPECIFIED, THE PAYMENT DATE SHALL BE THE LAST DAY OF THE SIXTH (6TH)
MONTH COMMENCING AFTER THE EVENT TRIGGERING THE PAYOUT OCCURS. SUBSEQUENT
INSTALLMENTS SHALL BE MADE IN MARCH OF EACH SUCCEEDING PLAN YEAR.  IN THE CASE
OF DEATH, THE ADMINISTRATIVE COMMITTEE SHALL BE PROVIDED WITH DOCUMENTATION
REASONABLY NECESSARY TO ESTABLISH THE FACT OF THE PARTICIPANT’S DEATH.  THE
PAYMENT DATE OF A SCHEDULED DISTRIBUTION SHALL BE MARCH OF THE PLAN YEAR IN
WHICH THE

 

4

--------------------------------------------------------------------------------


 


DISTRIBUTION IS SCHEDULED TO COMMENCE.  NOTWITHSTANDING THE FOREGOING, THE
PAYMENT DATE SHALL NOT BE BEFORE THE EARLIEST DATE ON WHICH BENEFITS MAY BE
DISTRIBUTED UNDER CODE SECTION 409A WITHOUT THE IMPOSITION OF EXCISE TAXES, AS
REASONABLY DETERMINED BY THE ADMINISTRATIVE COMMITTEE.


 


1.27         “PLAN YEAR” SHALL MEAN THE CALENDAR YEAR.


 


1.28         “RETIREMENT” SHALL MEAN TERMINATION OF EMPLOYMENT ON OR AFTER THE
RETIREMENT ELIGIBILITY DATE.


 


1.29         “RETIREMENT ELIGIBILITY DATE” SHALL MEAN THE DATE ON WHICH THE
PARTICIPANT ATTAINS AGE SIXTY-FIVE (65).


 


1.30         “SCHEDULED DISTRIBUTION”  SHALL MEAN THE DISTRIBUTION ELECTED BY
THE PARTICIPANT PURSUANT TO SECTION 5.4 OF THE PLAN.


 


1.31         “SCHEDULED DISTRIBUTION ACCOUNT”  SHALL MEAN AN ACCOUNT ESTABLISHED
FOR AMOUNTS PAYABLE IN THE FORM OF A SCHEDULED DISTRIBUTION PURSUANT TO
ARTICLE 4 OF THE PLAN.


 


1.32         “TERMINATION OF SERVICE” SHALL MEAN, WITH RESPECT TO A GIVEN
PARTICIPANT, THE DATE WHEN, FOR ANY REASON, INCLUDING BY REASON OF RETIREMENT,
DEATH OR DISABILITY, (BUT EXCLUDING APPROVED LEAVES OF ABSENCE OF SIX (6) MONTHS
OR LESS, OR A LONGER PERIOD IF THE RIGHT TO RETURN TO EMPLOYMENT AFTER SUCH
PERIOD IS PROTECTED BY LAW OR CONTRACT) THE LEVEL OF SERVICES PROVIDED BY SUCH
PARTICIPANT TO THE EMPLOYER (OR ANY AFFILIATE UNDER COMMON OWNERSHIP AGGREGATED
WITH THE COMPANY FOR PURPOSES OF CODE SECTION 409A) IN ANY CAPACITY HAS
PERMANENTLY DECREASED TO A LEVEL EQUAL TO NO MORE THAN 20 PERCENT (20%) OF THE
AVERAGE LEVEL OF SERVICES PERFORMED BY SUCH PARTICIPANT FOR THE EMPLOYER DURING
THE IMMEDIATELY PRECEDING THIRTY-SIX (36) MONTH PERIOD (OR THE PARTICIPANT’S
FULL PERIOD OF SERVICES TO THE EMPLOYER, IF A LESSER PERIOD).  A PARTICIPANT WHO
IS PROVIDING SERVICES AS A DIRECTOR SHALL BE CONSIDERED TERMINATED WHEN SUCH
PARTICIPANT CEASES TO BE A MEMBER OF THE BOARD OF DIRECTORS OF THE EMPLOYER.
 NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT PROVIDES SERVICES FOR THE
EMPLOYER AS BOTH AN EMPLOYEE AND A DIRECTOR, TO THE EXTENT PERMITTED UNDER CODE
SECTION 409A AND APPLICABLE AUTHORITIES, THE SERVICES PROVIDED BY SUCH
PARTICIPANT AS A DIRECTOR SHALL NOT BE TAKEN INTO ACCOUNT IN DETERMINING WHETHER
THE PARTICIPANT HAS EXPERIENCED A TERMINATION OF SERVICE AS AN EMPLOYEE, AND THE
SERVICES PROVIDED BY SUCH PARTICIPANT AS AN EMPLOYEE SHALL NOT BE TAKEN INTO
ACCOUNT IN DETERMINING WHETHER THE PARTICIPANT HAS EXPERIENCED A TERMINATION OF
SERVICE AS A DIRECTOR.


 


1.33         “UNFORESEEABLE EMERGENCY” SHALL MEAN A SEVERE FINANCIAL HARDSHIP TO
THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT INVOLVING THE PARTICIPANT,
THE PARTICIPANT’S SPOUSE, A BENEFICIARY, OR THE PARTICIPANT’S DEPENDENT (AS
DEFINED IN CODE SECTION 152(A)), LOSS OF THE PARTICIPANT’S PROPERTY DUE TO
CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCE ARISING
AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT (BUT SHALL IN ALL
EVENTS CORRESPOND TO THE MEANING OF THE TERM “UNFORESEEABLE EMERGENCY” IN CODE
SECTION 409A AND APPLICABLE AUTHORITIES).


 


1.34         “VALUATION DATE” SHALL MEAN THE DATE THROUGH WHICH EARNINGS ARE
CREDITED AND SHALL BE AS CLOSE TO THE PAYOUT OR OTHER EVENT TRIGGERING VALUATION
AS IS ADMINISTRATIVELY FEASIBLE

 

5

--------------------------------------------------------------------------------


 


BUT IN NO EVENT EARLIER THAN THE LAST DAY OF THE MONTH PRECEDING THE MONTH IN
WHICH THE STATEMENT OR PAYMENT TRIGGERING VALUATION OCCURS.


 


ARTICLE 2
PARTICIPATION


 


2.1           COMMENCEMENT OF PARTICIPATION.  AN ELIGIBLE EXECUTIVE OR DIRECTOR
SHALL BECOME A PARTICIPANT IN THE PLAN BY COMPLETING AND SUBMITTING TO THE
ADMINISTRATIVE COMMITTEE THE APPROPRIATE PARTICIPANT ELECTIONS, INCLUDING SUCH
OTHER DOCUMENTATION AND INFORMATION AS THE ADMINISTRATIVE COMMITTEE MAY
REASONABLY REQUEST, DURING THE ENROLLMENT PERIOD ESTABLISHED BY THE
ADMINISTRATIVE COMMITTEE OR HAS RECEIVED A COMPANY CONTRIBUTION TO THE PLAN.


 


2.2           DURATION OF PARTICIPATION.  A PARTICIPANT SHALL CONTINUE TO BE
ELIGIBLE TO MAKE DEFERRALS AND RECEIVE COMPANY CONTRIBUTIONS UNDER ARTICLE 3
UNTIL THE EARLIER OF THE PARTICIPANT’S TERMINATION OF SERVICE OR SUCH TIME AS
THE ADMINISTRATIVE COMMITTEE SHALL DETERMINE THAT THE PARTICIPANT IS NO LONGER
AN ELIGIBLE EXECUTIVE OR DIRECTOR.  NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT’S DEFERRAL ELECTIONS SHALL CONTINUE IN PLACE WITH RESPECT TO
COMPENSATION EARNED FOR THE PLAN YEAR IN WHICH TERMINATION OF SERVICE OR
TERMINATION OF ELIGIBILITY SHALL OCCUR (EXCLUDING ANY SEVERANCE BENEFITS). A
TERMINATED PARTICIPANT’S ACCOUNTS SHALL CONTINUE TO BE CREDITED WITH NOTIONAL
EARNINGS AS PROVIDED IN ARTICLE 4 UNTIL SUCH TIME AS ALL OF THE PARTICIPANT’S
ACCOUNTS SHALL HAVE BEEN FULLY DISTRIBUTED.


 


ARTICLE 3
DEFERRALS, CONTRIBUTIONS, AND ELECTIONS


 


3.1           ELECTIONS TO DEFER COMPENSATION.


 


3.1.1        FORM OF ELECTIONS.  A PARTICIPANT MAY ONLY ELECT TO DEFER
COMPENSATION ATTRIBUTABLE TO SERVICES PROVIDED AFTER THE TIME AN ELECTION IS
MADE.  ELECTIONS SHALL TAKE THE FORM OF (A) A FLAT DOLLAR AMOUNT WHICH MUST BE
IN EXCESS OF TWO THOUSAND DOLLARS ($2,000) FOR THE PLAN YEAR, (B) A WHOLE
PERCENTAGE OF COMPENSATION, (C) A WHOLE PERCENTAGE OF COMPENSATION UP TO A
MAXIMUM DOLLAR AMOUNT, OR (D) A WHOLE PERCENTAGE OF THAT PORTION OF COMPENSATION
IN EXCESS OF A DOLLAR AMOUNT FOR THE PLAN YEAR (IN EACH CASE, LESS APPLICABLE
PAYROLL WITHHOLDING REQUIREMENTS FOR SOCIAL SECURITY AND INCOME TAXES AND
EMPLOYEE BENEFIT PLANS, AS DETERMINED IN THE SOLE AND ABSOLUTE DISCRETION OF THE
ADMINISTRATIVE COMMITTEE).  NOTWITHSTANDING THE PREVIOUS SENTENCE, ANY ELECTION
INVOLVING A PERCENTAGE OF COMPENSATION OR COMPENSATION IN EXCESS OF A DOLLAR
AMOUNT MUST SATISFY THE CONDITION THAT THE AMOUNT WHICH WOULD BE DEFERRED, IF
THE PARTICIPANT’S COMPENSATION FOR THE PLAN YEAR WERE EQUAL TO THE AMOUNT OF
SUCH PARTICIPANT’S COMPENSATION FOR THE IMMEDIATELY PRECEDING PLAN YEAR, MUST BE
NOT LESS THAN TWO THOUSAND DOLLARS ($2,000). THE ADMINISTRATIVE COMMITTEE MAY
FURTHER LIMIT THE MINIMUM OR MAXIMUM AMOUNT DEFERRED BY ANY PARTICIPANT OR GROUP
OF PARTICIPANTS, OR WAIVE THE FOREGOING LIMITS FOR ANY PARTICIPANT OR GROUP OF
PARTICIPANTS, FOR ANY REASON.


 


3.1.2        TIMING AND DURATION OF DEFERRAL ELECTION.  AN ELIGIBLE EXECUTIVE OR
DIRECTOR SHALL MAKE AN INITIAL ELECTION TO DEFER COMPENSATION DURING THE
ENROLLMENT PERIOD ESTABLISHED BY THE ADMINISTRATIVE COMMITTEE PRIOR TO THE
EFFECTIVE DATE OF THE PARTICIPANT’S COMMENCEMENT OF PARTICIPATION IN THE PLAN
AND SHALL APPLY ONLY TO COMPENSATION FOR SERVICES

 

6

--------------------------------------------------------------------------------


 


PERFORMED AFTER SUCH DEFERRAL ELECTION IS PROCESSED.  THE ENROLLMENT PERIOD
SHALL GENERALLY OCCUR PRIOR TO THE BEGINNING OF THE APPLICABLE PLAN YEAR, BUT
THE ADMINISTRATIVE COMMITTEE MAY ESTABLISH A SPECIAL ENROLLMENT PERIOD ENDING NO
LATER THAN THIRTY (30) DAYS AFTER AN ELIGIBLE EXECUTIVE FIRST BECOMES ELIGIBLE
TO PARTICIPATE IN THE PLAN, TO ALLOW DEFERRALS BY SUCH ELIGIBLE EXECUTIVE OF
AMOUNTS EARNED DURING THE BALANCE OF SUCH PLAN YEAR (AS LONG AS SUCH ELIGIBLE
EXECUTIVE IS NOT ALREADY A PARTICIPANT IN ANOTHER PLAN OR ARRANGEMENT WHICH IS
AGGREGATED WITH THIS PLAN FOR PURPOSES OF CODE SECTION 409A).  A PARTICIPANT MAY
INCREASE, DECREASE, TERMINATE OR RECOMMENCE A DEFERRAL ELECTION WITH RESPECT TO
COMPENSATION FOR ANY SUBSEQUENT PLAN YEAR IN WHICH THE PARTICIPANT IS ELIGIBLE
TO PARTICIPATE IN THE PLAN BY FILING A PARTICIPANT ELECTION DURING THE
ENROLLMENT PERIOD ESTABLISHED BY THE ADMINISTRATIVE COMMITTEE PRIOR TO THE
BEGINNING OF THE PLAN YEAR IN WHICH THE APPLICABLE SERVICES ARE PERFORMED, WHICH
ELECTION SHALL BE EFFECTIVE ON THE FIRST DAY OF THE NEXT FOLLOWING PLAN YEAR. 
IN THE ABSENCE OF AN AFFIRMATIVE ELECTION BY THE PARTICIPANT TO THE CONTRARY,
THE DEFERRAL ELECTION FOR THE PRIOR PLAN YEAR SHALL CONTINUE IN EFFECT FOR
FUTURE PLAN YEARS.  AFTER THE BEGINNING OF THE PLAN YEAR (OR THE EFFECTIVE DATE
OF A MID-YEAR COMMENCEMENT OF PARTICIPATION), DEFERRAL ELECTIONS WITH RESPECT TO
COMPENSATION FOR SERVICES PERFORMED DURING SUCH PLAN YEAR SHALL BE IRREVOCABLE
EXCEPT IN THE EVENT OF AN UNFORESEEABLE EMERGENCY OR DISABILITY AS SPECIFIED IN
ARTICLE 5.  NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE COMMITTEE MAY
ALLOW DEFERRAL ELECTIONS TO BE MADE OR REVISED NO LATER THAN SIX (6) MONTHS
BEFORE THE END OF THE PERFORMANCE PERIOD SOLELY WITH RESPECT TO ANY
“PERFORMANCE-BASED COMPENSATION” AS DEFINED IN CODE SECTION 409A AND APPLICABLE
TREASURY REGULATIONS THAT IS BASED ON SERVICES PERFORMED OVER A PERIOD OF AT
LEAST TWELVE (12) MONTHS.


 


3.2           COMPANY CONTRIBUTIONS.


 


3.2.1        DISCRETIONARY COMPANY CONTRIBUTIONS.  THE EMPLOYER SHALL HAVE THE
DISCRETION TO MAKE COMPANY CONTRIBUTIONS TO THE PLAN AT ANY TIME ON BEHALF OF
ANY PARTICIPANT.  COMPANY CONTRIBUTIONS SHALL BE MADE IN THE COMPLETE AND SOLE
DISCRETION OF THE EMPLOYER AND NO PARTICIPANT SHALL HAVE THE RIGHT TO RECEIVE
ANY COMPANY CONTRIBUTION IN ANY PARTICULAR PLAN YEAR, REGARDLESS OF WHETHER
COMPANY CONTRIBUTIONS ARE MADE ON BEHALF OF OTHER PARTICIPANTS.


 


3.3           DISTRIBUTION ELECTIONS.


 


3.3.1        INITIAL ELECTION.  AT THE TIME OF MAKING A DEFERRAL ELECTION UNDER
THE PLAN, THE PARTICIPANT SHALL DESIGNATE THE TIME AND FORM OF DISTRIBUTION OF
DEFERRALS MADE PURSUANT TO SUCH ELECTION (TOGETHER WITH ANY EARNINGS CREDITED
THEREON) FROM AMONG THE ALTERNATIVES SPECIFIED IN SECTION 5.1 OR 5.2.


 


3.3.2        MODIFICATION OF ELECTION.  A NEW DISTRIBUTION ELECTION MAY BE MADE
AT THE TIME OF SUBSEQUENT DEFERRAL ELECTIONS WITH RESPECT TO DEFERRALS IN PLAN
YEARS BEGINNING AFTER THE ELECTION IS MADE.  HOWEVER, A DISTRIBUTION ELECTION
WITH RESPECT TO PREVIOUSLY DEFERRED AMOUNTS MAY ONLY BE CHANGED UNDER THE TERMS
AND CONDITIONS SPECIFIED IN CODE SECTION 409A.  EXCEPT AS EXPRESSLY PROVIDED IN
ARTICLE 5 (OR OTHERWISE PERMITTED UNDER CODE SECTION 409A AND APPLICABLE
AUTHORITIES), NO ACCELERATION OF A DISTRIBUTION IS PERMITTED.  A SUBSEQUENT
ELECTION THAT DELAYS PAYMENT OR CHANGES THE FORM OF PAYMENT SHALL BE PERMITTED
IF, AND ONLY IF, ALL OF THE FOLLOWING REQUIREMENTS ARE MET:

 

7

--------------------------------------------------------------------------------


 

3.3.2.1     THE NEW ELECTION DOES NOT TAKE EFFECT UNTIL AT LEAST TWELVE (12)
MONTHS AFTER THE DATE ON WHICH THE NEW ELECTION IS MADE;

 

3.3.2.2     IN THE CASE OF PAYMENTS MADE ON ACCOUNT OF TERMINATION OF SERVICE
(OTHER THAN BY REASON OF DEATH OR DISABILITY), A CHANGE IN CONTROL OR A
SCHEDULED DISTRIBUTION, THE NEW ELECTION DELAYS PAYMENT FOR AT LEAST FIVE
(5) YEARS FROM THE DATE THAT PAYMENT WOULD OTHERWISE HAVE BEEN MADE, ABSENT THE
NEW ELECTION; AND

 

3.3.2.3     IN THE CASE OF PAYMENTS MADE ACCORDING TO A SCHEDULED DISTRIBUTION,
THE NEW ELECTION IS MADE NOT LESS THAN TWELVE (12) MONTHS BEFORE THE DATE ON
WHICH PAYMENT WOULD HAVE BEEN MADE (OR, IN THE CASE OF INSTALLMENT PAYMENTS, THE
FIRST INSTALLMENT PAYMENT WOULD HAVE BEEN MADE) ABSENT THE NEW ELECTION.

 

For purposes of application of the above change limitations, installment
payments shall be treated as a single payment and changes shall be made
separately with respect to each Account. Election changes made pursuant to this
Section shall be made in accordance with rules established by the Administrative
Committee, and shall comply with all requirements of Code Section 409A and
applicable authorities.

 


ARTICLE 4
ACCOUNTS, CREDITING AND VESTING


 


4.1           ACCOUNTS.  SOLELY FOR RECORDKEEPING PURPOSES AT LEAST TWO
BOOKKEEPING ACCOUNTS SHALL BE MAINTAINED FOR EACH PARTICIPANT UNDER THE PLAN, A
DEFERRAL ACCOUNT AND A COMPANY CONTRIBUTIONS ACCOUNT.  THE DEFERRAL ACCOUNT
SHALL BE MAINTAINED FOR THE PARTICIPANT AND CREDITED WITH THE PARTICIPANT’S
DEFERRALS AS DIRECTED IN THE APPLICABLE PARTICIPANT ELECTION FOR SUCH THE
APPLICABLE DEFERRAL PLAN YEAR.  A SEPARATE COMPANY CONTRIBUTION ACCOUNT SHALL BE
MAINTAINED FOR THE PARTICIPANT AND SHALL BE CREDITED WITH ANY COMPANY
CONTRIBUTIONS CREDITED ON BEHALF OF SUCH PARTICIPANT AT THE TIME SPECIFIED BY
THE ADMINISTRATIVE COMMITTEE.  IN ADDITION, A PARTICIPANT MAY ALSO ESTABLISH ONE
OR MORE SCHEDULED DISTRIBUTION ACCOUNTS AT THE TIME OF MAKING A DEFERRAL
ELECTION WHICH SHALL BE CREDITED WITH THE PARTICIPANT’S DEFERRALS DIRECTED TO
SUCH ACCOUNT(S) AT THE TIME SUCH AMOUNTS WOULD OTHERWISE HAVE BEEN PAID TO THE
PARTICIPANT.  EACH ACCOUNT MAY BE FURTHER DIVIDED INTO SEPARATE SUBACCOUNTS FOR
INVESTMENT PURPOSES (“INVESTMENT FUND SUBACCOUNTS”) TO ACCOMMODATE THE DIRECTION
OF INVESTMENTS AS PROVIDED IN SECTION 4.2.


 


4.2           INVESTMENT DIRECTION AND CREDITING RATE.  AMOUNTS IN A
PARTICIPANT’S ACCOUNTS SHALL BE CREDITED WITH NOTIONAL EARNINGS OR LOSSES BASED
ON THE PARTICIPANT’S CHOICE AMONG THE INVESTMENT ALTERNATIVES OR “FUNDS” MADE
AVAILABLE FROM TIME TO TIME BY THE ADMINISTRATIVE COMMITTEE. THE ADMINISTRATIVE
COMMITTEE SHALL ESTABLISH A PROCEDURE BY WHICH A PARTICIPANT MAY CHOOSE BETWEEN
INVESTMENT FUNDS SPECIFIED BY THE ADMINISTRATIVE COMMITTEE AND MAY CHANGE
INVESTMENT ELECTIONS AT LEAST QUARTERLY, SUBJECT TO ADMINISTRATIVE FEASIBILITY. 
THE PARTICIPANT’S ACCOUNT BALANCE SHALL REFLECT THE EARNINGS OR LOSSES ON THE
INVESTMENT FUNDS SELECTED BY THE PARTICIPANT.  IF AN INVESTMENT FUND SELECTED BY
A PARTICIPANT SUSTAINS A LOSS, THE PARTICIPANT’S ACCOUNT SHALL BE REDUCED TO
REFLECT SUCH LOSS.  IF THE PARTICIPANT FAILS TO ELECT AN INVESTMENT ALTERNATIVE
FOR A PARTICULAR ACCOUNT OR INVESTMENT SUBACCOUNT, THE CREDITING RATE SHALL BE
BASED ON THE DEFAULT INVESTMENT ALTERNATIVE SELECTED FOR THIS PURPOSE BY THE

 

8

--------------------------------------------------------------------------------


 


ADMINISTRATIVE COMMITTEE.  THE PARTICIPANT’S CHOICE AMONG INVESTMENTS SHALL BE
SOLELY FOR PURPOSES OF CALCULATION OF A NOTIONAL CREDITING RATE ON A
PARTICIPANT’S ACCOUNTS.  THE EMPLOYER SHALL HAVE NO OBLIGATION TO SET ASIDE OR
INVEST FUNDS AS DIRECTED BY THE PARTICIPANT AND, IF THE EMPLOYER ELECTS TO
INVEST FUNDS AS DIRECTED BY THE PARTICIPANT, THE PARTICIPANT SHALL HAVE NO MORE
RIGHT TO SUCH INVESTMENTS THAN ANY OTHER UNSECURED GENERAL CREDITOR.  DURING
PAYOUT, THE PARTICIPANT’S ACCOUNT SHALL CONTINUE TO BE CREDITED AT THE CREDITING
RATE SELECTED BY THE PARTICIPANT FROM AMONG THE INVESTMENT ALTERNATIVES OR RATES
MADE AVAILABLE BY THE ADMINISTRATIVE COMMITTEE FOR SUCH PURPOSE.  INSTALLMENT
PAYMENTS SHALL BE RECALCULATED ANNUALLY BY DIVIDING THE ACCOUNT BALANCE BY THE
NUMBER OF PAYMENTS REMAINING, WITHOUT REGARD TO ANTICIPATED EARNINGS OR IN ANY
OTHER REASONABLE MANNER AS MAY BE DETERMINED FROM TIME TO TIME BY THE
ADMINISTRATIVE COMMITTEE.


 


4.3           CREDITING OF ACCOUNTS.  A PARTICIPANT’S ACCOUNTS SHALL BE CREDITED
AS FOLLOWS:


 


4.3.1        PARTICIPANT DEFERRALS.  ON OR BEFORE THE THIRD (3RD) BUSINESS DAY
AFTER AMOUNTS WOULD OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT, THE
ADMINISTRATIVE COMMITTEE SHALL CREDIT THE PARTICIPANT’S APPLICABLE ACCOUNT WITH
AN AMOUNT EQUAL TO COMPENSATION DEFERRED BY THE PARTICIPANT AND SHALL ALLOCATE
SUCH AMOUNT TO INVESTMENT SUBACCOUNTS IN ACCORDANCE WITH THE PARTICIPANT’S
ELECTION UNDER SECTION 4.2;


 


4.3.2        COMPANY CONTRIBUTIONS.  ON THE DATE SPECIFIED BY THE ADMINISTRATIVE
COMMITTEE FOR THE CREDITING OF A COMPANY CONTRIBUTION TO THE PLAN ON BEHALF OF A
PARTICIPANT, THE ADMINISTRATIVE COMMITTEE SHALL CREDIT THE PARTICIPANT’S COMPANY
CONTRIBUTIONS ACCOUNT WITH AN AMOUNT EQUAL TO THE COMPANY CONTRIBUTION AND SHALL
ALLOCATE SUCH AMOUNT TO INVESTMENT SUBACCOUNTS IN ACCORDANCE WITH THE
PARTICIPANT’S ELECTION UNDER SECTION 4.2.


 


4.3.3        DISTRIBUTIONS.  DISTRIBUTIONS SHALL BE DEDUCTED BY THE
ADMINISTRATIVE COMMITTEE FROM THE APPLICABLE ACCOUNT AS OF THE END OF THE DAY ON
WHICH SUCH DISTRIBUTIONS ARE MADE.


 


4.3.4        NOTIONAL EARNINGS OR LOSSES.  EACH BUSINESS DAY, EACH INVESTMENT
FUND SUBACCOUNT OF EACH OF A PARTICIPANT’S ACCOUNTS SHALL BE CREDITED WITH
EARNINGS OR LOSSES IN AN AMOUNT EQUAL TO THAT DETERMINED BY MULTIPLYING THE
BALANCE CREDITED TO SUCH INVESTMENT FUND SUBACCOUNT AS OF THE PRIOR DAY, LESS
ANY DISTRIBUTIONS VALUED AS OF THE END OF THE PRIOR DAY, BY THE EARNINGS RATE
FOR THE CORRESPONDING FUND AS DETERMINED BY THE ADMINISTRATIVE COMMITTEE.


 


4.3.5        SEPARATE ACCOUNTING FOR SCHEDULED DISTRIBUTIONS.  IN THE EVENT THAT
A PARTICIPANT ELECTS A SCHEDULED DISTRIBUTION FOR A GIVEN PLAN YEAR’S DEFERRAL
OF COMPENSATION, ALL AMOUNTS ATTRIBUTED TO THE DEFERRAL OF COMPENSATION FOR SUCH
PLAN YEAR SHALL BE ACCOUNTED FOR IN A MANNER WHICH ALLOWS SEPARATE ACCOUNTING
FOR THE DEFERRAL OF COMPENSATION AND INVESTMENT GAINS AND LOSSES ASSOCIATED WITH
AMOUNTS ALLOCATED TO EACH SUCH SEPARATE SCHEDULED DISTRIBUTION.


 


4.4           VESTING.  THE PARTICIPANT SHALL BE VESTED AT ALL TIMES IN AMOUNTS
CREDITED TO THE PARTICIPANT’S DEFERRAL ACCOUNT. EACH COMPANY CONTRIBUTION AND
EARNINGS CREDITED THEREON SHALL VEST OVER A PERIOD OF FIVE (5) PLAN YEARS UNLESS
OTHERWISE SPECIFIED BY THE ADMINISTRATIVE COMMITTEE AT THE TIME SUCH COMPANY
CONTRIBUTION IS CREDITED.  EACH ANNUAL COMPANY CONTRIBUTION, UNLESS OTHERWISE
SPECIFIED BY THE ADMINISTRATIVE COMMITTEE AT THE TIME SUCH

 

9

--------------------------------------------------------------------------------


 


COMPANY CONTRIBUTION IS CREDITED, SHALL VEST OVER THE FIVE (5) PLAN YEARS
COMMENCING WITH THE PLAN YEAR FOR WHICH THE COMPANY CONTRIBUTION IS MADE
ACCORDING TO THE FOLLOWING VESTING SCHEDULE:


 

Plan Year

 

Percentage of

 

Of Contribution

 

Contribution Vested

 

 

 

 

 

1st

 

20

%

2nd

 

40

%

3rd

 

60

%

4th

 

80

%

5th

 

100

%


 


THE PRIOR VESTING SCHEDULE SHALL BE ACCELERATED AND THE PARTICIPANT SHALL BE
FULLY VESTED IN HIS OR HER TOTAL COMPANY CONTRIBUTION ACCOUNT BALANCE IN THE
EVENT OF THE PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT.


 


4.5          STATEMENT OF ACCOUNTS.  THE ADMINISTRATIVE COMMITTEE SHALL MAKE
AVAILABLE TO EACH PARTICIPANT ELECTRONIC STATEMENTS AT LEAST QUARTERLY SETTING
FORTH THE PARTICIPANT’S ACCOUNT BALANCES AS OF THE END OF EACH CALENDAR QUARTER.

 

ARTICLE 5

Distributions and Benefits

 


5.1          RETIREMENT DISTRIBUTIONS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, IN
THE EVENT OF A PARTICIPANT’S RETIREMENT, THE DISTRIBUTABLE AMOUNT CREDITED TO
THE PARTICIPANT’S DEFERRAL ACCOUNT AND COMPANY CONTRIBUTIONS ACCOUNT SHALL BE
PAID TO THE PARTICIPANT IN SUBSTANTIALLY EQUAL INSTALLMENTS OVER TEN (10) YEARS
COMMENCING ON THE PAYMENT DATE FOLLOWING THE PARTICIPANT’S TERMINATION OF
SERVICE, UNLESS THE PARTICIPANT HAS MADE AN ALTERNATIVE BENEFIT ELECTION ON A
TIMELY BASIS PURSUANT TO SECTION 3.3 TO RECEIVE THE RETIREMENT AND/OR DISABILITY
BENEFITS IN THE FORM OF A SINGLE LUMP SUM OR IN SUBSTANTIALLY EQUAL ANNUAL
INSTALLMENTS OVER UP TO TWENTY (20) YEARS.


 


5.2          TERMINATION DISTRIBUTIONS.  EXCEPT AS PROVIDED IN SECTION 5.4, IN
THE EVENT OF A PARTICIPANT’S TERMINATION OF SERVICE BY REASON OF DISABILITY OR
TERMINATION OF SERVICE OTHER THAN BY REASON OF RETIREMENT OR DEATH, THE
DISTRIBUTABLE AMOUNT CREDITED TO ALL OF THE PARTICIPANT’S DEFERRAL ACCOUNT AND
COMPANY CONTRIBUTIONS ACCOUNT SHALL BE PAID IN A SINGLE LUMP SUM ON THE PAYMENT
DATE FOLLOWING THE RETIREMENT ELIGIBILITY DATE.


 


5.3          DEATH BENEFITS.  IN THE EVENT OF THE PARTICIPANT’S DEATH PRIOR TO
THE COMPLETE PAYMENT OF ALL BENEFITS PAYABLE UNDER THE PLAN, THE EMPLOYER SHALL
PAY TO THE PARTICIPANT’S BENEFICIARY A DEATH BENEFIT EQUAL TO THE DISTRIBUTABLE
AMOUNT OF ALL OF THE PARTICIPANT’S ACCOUNTS IN A SINGLE LUMP SUM ON THE PAYMENT
DATE FOLLOWING THE PARTICIPANT’S DEATH.


 


5.4          SCHEDULED DISTRIBUTIONS.


 


5.4.1        SCHEDULED DISTRIBUTION ELECTION.  EACH PARTICIPANT SHALL BE
ENTITLED TO ELECT IN ACCORDANCE WITH SECTION 3.3 TO ESTABLISH ONE OR MORE
SCHEDULED DISTRIBUTION ACCOUNTS TO

 

10

--------------------------------------------------------------------------------


 


RECEIVE A SCHEDULED DISTRIBUTION OF PARTICIPANT DEFERRALS (BUT NOT COMPANY
CONTRIBUTIONS) IN JANUARY OF ANY SPECIFIED PLAN YEAR. THE PARTICIPANT SHALL
RECEIVE THE SCHEDULED DISTRIBUTION IN A SINGLE LUMP SUM.  A PARTICIPANT’S
SCHEDULED DISTRIBUTION COMMENCEMENT DATE WITH RESPECT TO A SCHEDULED
DISTRIBUTION ACCOUNT SHALL BE NO EARLIER THAN TWO (2) YEARS FROM THE LAST DAY OF
THE PLAN YEAR IN WHICH DEFERRALS ARE CREDITED TO SUCH ACCOUNT. AFTER A SCHEDULED
DISTRIBUTION ACCOUNT HAS BEEN ESTABLISHED, ADDITIONAL DEFERRALS MAY BE ALLOCATED
TO SUCH ACCOUNT FOR ANY PLAN YEAR THAT PRECEDES THE PLAN YEAR IN WHICH
DISTRIBUTIONS FROM SUCH ACCOUNT AS SCHEDULED TO COMMENCE.  A PARTICIPANT MAY
DELAY PAYMENT OF A SCHEDULED DISTRIBUTION ACCOUNT, PROVIDED SUCH EXTENSION
COMPLIES WITH THE CHANGE REQUIREMENTS OF SECTION 3.3.


 


5.4.2        TERMINATION OF SERVICE.  IN THE EVENT OF A PARTICIPANT’S
TERMINATION OF SERVICE PRIOR TO COMMENCEMENT OF A SCHEDULED DISTRIBUTION, THE
SCHEDULED DISTRIBUTIONS SHALL CONTINUE TO BE PAID AT THE SAME TIME AND IN THE
SAME FORM AS THEY WOULD HAVE BEEN PAID TO THE PARTICIPANT HAD THE PARTICIPANT
NOT TERMINATED SERVICE.  NOTWITHSTANDING THE FORGOING, IN THE EVENT OF THE
PARTICIPANTS DEATH PRIOR TO THE COMMENCEMENT OF A SCHEDULED DISTRIBUTION,
BENEFITS PAYABLE FROM SUCH ACCOUNT SHALL BE DISTRIBUTED IN THE FORM APPLICABLE
TO SUCH DEATH UNDER SERVICE UNDER SECTION 5.3 ABOVE.


 


5.5          HARDSHIP DISTRIBUTION.  UPON A FINDING THAT THE PARTICIPANT (OR,
AFTER THE PARTICIPANT’S DEATH, A BENEFICIARY) HAS SUFFERED AN UNFORESEEABLE
EMERGENCY, SUBJECT TO COMPLIANCE WITH CODE SECTION 409A THE ADMINISTRATIVE
COMMITTEE MAY, AT THE REQUEST OF THE PARTICIPANT OR BENEFICIARY, APPROVE A
COMPLETE CESSATION OF CURRENT DEFERRALS UNDER THE PLAN OR ACCELERATE
DISTRIBUTION OF BENEFITS IN THE AMOUNT REASONABLY NECESSARY TO ALLEVIATE SUCH
FINANCIAL HARDSHIP SUBJECT TO THE FOLLOWING CONDITIONS:


 


5.5.1        FORM OF REQUEST.  THE REQUEST TO TAKE A HARDSHIP DISTRIBUTION SHALL
BE MADE BY FILING A FORM PROVIDED BY AND FILED WITH THE ADMINISTRATIVE COMMITTEE
PRIOR TO THE END OF ANY CALENDAR MONTH.


 


5.5.2        AMOUNT OF DISTRIBUTION.  THE AMOUNT DISTRIBUTED PURSUANT TO THIS
SECTION WITH RESPECT TO AN UNFORESEEABLE EMERGENCY SHALL NOT EXCEED THE AMOUNT
NECESSARY TO SATISFY SUCH FINANCIAL EMERGENCY PLUS AMOUNTS NECESSARY TO PAY
TAXES REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION, AFTER TAKING INTO
ACCOUNT THE EXTENT TO WHICH SUCH HARDSHIP IS OR MAY BE RELIEVED THROUGH
REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR BY LIQUIDATION OF THE
PARTICIPANT’S ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT
ITSELF CAUSE SEVERE FINANCIAL HARDSHIP).


 


5.5.3        FORM AND TIMING OF PAYMENT.  THE AMOUNT DETERMINED BY THE
ADMINISTRATIVE COMMITTEE AS A HARDSHIP DISTRIBUTION SHALL BE PAID IN A SINGLE
CASH LUMP SUM AS SOON AS PRACTICABLE AFTER THE END OF THE CALENDAR MONTH IN
WHICH THE HARDSHIP DISTRIBUTION ELECTION IS MADE AND APPROVED BY THE
ADMINISTRATIVE COMMITTEE.


 


5.6          SMALL BENEFIT EXCEPTION.  NOTWITHSTANDING THE FOREGOING AND THE
PROVISIONS OF ARTICLE 5, IN THE EVENT THE SUM OF ALL BENEFITS PAYABLE TO THE
PARTICIPANT FROM ALL OF THE PARTICIPANT’S ACCOUNTS AT THE TIME OF THE
PARTICIPANT’S TERMINATION OF SERVICE IS LESS THAN FIVE THOUSAND DOLLARS ($5,000)
FOR THE CALENDAR YEAR OF PAYMENT, THE ADMINISTRATIVE COMMITTEE MAY, IN ITS
COMPLETE AND SOLE DISCRETION, EITHER (A)  PAY ALL BENEFITS TO THE PARTICIPANT
UNDER THE

 

11

--------------------------------------------------------------------------------


 


PLAN IN A SINGLE LUMP SUM ON THE SETTLEMENT DATE FOLLOWING TERMINATION OF
EMPLOYMENT OR (B) CHARGE A REASONABLE YEARLY ADMINISTRATIVE FEE AGAINST THE
PARTICIPANT’S ACCOUNTS FOR MAINTAINING SUCH ACCOUNTS.


 


5.7          DISTRIBUTION ON CHANGE IN CONTROL.  IN THE EVENT THAT THE
PARTICIPANT HAS MADE A TIMELY ELECTION IN ACCORDANCE WITH SECTION 3.3 TO RECEIVE
AN ACCELERATED DISTRIBUTION FROM A PARTICULAR ACCOUNT UPON A CHANGE IN CONTROL,
THEN IF A CHANGE IN CONTROL OCCURS BEFORE THE APPLICABLE ACCOUNT HAS BEEN FULLY
DISTRIBUTED, THE REMAINING BALANCE OF SUCH ACCOUNT SHALL BE DISTRIBUTED IN THE
FORM OF A SINGLE LUMP SUM PAYABLE IN THE FIFTEENTH (15TH) MONTH FOLLOWING THE
MONTH IN WHICH SUCH CHANGE IN CONTROL OCCURS, UNLESS THE PARTICIPANT MAKES A
TIMELY ELECTION DURING THE FIRST THREE (3) MONTHS FOLLOWING THE CHANGE IN
CONTROL IN COMPLIANCE WITH SECTION 3.3 TO DELAY COMMENCEMENT OF BENEFITS FROM
SUCH ACCOUNT BY A MINIMUM OF FIVE (5) YEARS AND TO RECEIVE THE BENEFITS IN THE
FORM OF A SINGLE LUMP SUM OR OVER A PERIOD OF UP TO FIFTEEN (15) YEARS.

 

ARTICLE 6

Payee Designations and Limitations

 


6.1          BENEFICIARIES.


 


6.1.1        BENEFICIARY DESIGNATION.  THE PARTICIPANT SHALL HAVE THE RIGHT, AT
ANY TIME, TO DESIGNATE ANY PERSON(S), ENTITY OR TRUST AS BENEFICIARY (BOTH
PRIMARY AND CONTINGENT) TO WHOM PAYMENT UNDER THE PLAN SHALL BE MADE IN THE
EVENT OF THE PARTICIPANT’S DEATH.  THE BENEFICIARY DESIGNATION SHALL BE
EFFECTIVE WHEN IT IS SUBMITTED TO AND ACKNOWLEDGED BY THE ADMINISTRATIVE
COMMITTEE DURING THE PARTICIPANT’S LIFETIME IN THE FORMAT PRESCRIBED BY THE
ADMINISTRATIVE COMMITTEE.


 


6.1.2        ABSENCE OF VALID DESIGNATION.  IF A PARTICIPANT FAILS TO DESIGNATE
A BENEFICIARY AS PROVIDED ABOVE, OR IF EVERY PERSON DESIGNATED AS BENEFICIARY
PREDECEASES THE PARTICIPANT OR DIES PRIOR TO COMPLETE DISTRIBUTION OF THE
PARTICIPANT’S BENEFITS, THEN THE ADMINISTRATIVE COMMITTEE SHALL DIRECT THE
DISTRIBUTION OF SUCH BENEFITS TO THE PARTICIPANT’S ESTATE.


 


6.2          PAYMENTS TO MINORS.  IN THE EVENT ANY AMOUNT IS PAYABLE UNDER THE
PLAN TO A MINOR, PAYMENT SHALL NOT BE MADE TO THE MINOR, BUT INSTEAD BE PAID
(A) TO THAT PERSON’S LIVING PARENT(S) TO ACT AS CUSTODIAN, (B) IF THAT PERSON’S
PARENTS ARE THEN DIVORCED, AND ONE PARENT IS THE SOLE CUSTODIAL PARENT, TO SUCH
CUSTODIAL PARENT, TO ACT AS CUSTODIAN, OR (C) IF NO PARENT OF THAT PERSON IS
THEN LIVING, TO A CUSTODIAN SELECTED BY THE ADMINISTRATIVE COMMITTEE TO HOLD THE
FUNDS FOR THE MINOR UNDER THE UNIFORM TRANSFERS OR GIFTS TO MINORS ACT IN EFFECT
IN THE JURISDICTION IN WHICH THE MINOR RESIDES.  IF NO PARENT IS LIVING AND THE
ADMINISTRATIVE COMMITTEE DECIDES NOT TO SELECT ANOTHER CUSTODIAN TO HOLD THE
FUNDS FOR THE MINOR, THEN PAYMENT SHALL BE MADE TO THE DULY APPOINTED AND
CURRENTLY ACTING GUARDIAN OF THE ESTATE FOR THE MINOR OR, IF NO GUARDIAN OF THE
ESTATE FOR THE MINOR IS DULY APPOINTED AND CURRENTLY ACTING WITHIN SIXTY (60)
DAYS AFTER THE DATE THE AMOUNT BECOMES PAYABLE, PAYMENT SHALL BE DEPOSITED WITH
THE COURT HAVING JURISDICTION OVER THE ESTATE OF THE MINOR.


 


6.3          PAYMENTS ON BEHALF OF PERSONS UNDER INCAPACITY.  IN THE EVENT THAT
ANY AMOUNT BECOMES PAYABLE UNDER THE PLAN TO A PERSON WHO, IN THE SOLE JUDGMENT
OF THE ADMINISTRATIVE

 

12

--------------------------------------------------------------------------------


 


COMMITTEE, IS CONSIDERED BY REASON OF PHYSICAL OR MENTAL CONDITION TO BE UNABLE
TO GIVE A VALID RECEIPT THEREFORE, THE ADMINISTRATIVE COMMITTEE MAY DIRECT THAT
SUCH PAYMENT BE MADE TO ANY PERSON FOUND BY THE ADMINISTRATIVE COMMITTEE, IN ITS
SOLE JUDGMENT, TO HAVE ASSUMED THE CARE AND GUARDIANSHIP OF SUCH PERSON.  ANY
PAYMENT MADE PURSUANT TO SUCH DETERMINATION SHALL CONSTITUTE A FULL RELEASE AND
DISCHARGE OF ANY AND ALL LIABILITY OF THE ADMINISTRATIVE COMMITTEE AND THE
COMPANY UNDER THE PLAN.


 


6.4          INABILITY TO LOCATE PAYEE.  IN THE EVENT THAT THE ADMINISTRATIVE
COMMITTEE IS UNABLE TO LOCATE A PARTICIPANT OR BENEFICIARY WITHIN TWO (2) YEARS
FOLLOWING THE SCHEDULED PAYMENT DATE, THE AMOUNT ALLOCATED TO THE PARTICIPANT’S
DEFERRAL ACCOUNT SHALL BE FORFEITED.  IF, AFTER SUCH FORFEITURE, THE PARTICIPANT
OR BENEFICIARY LATER CLAIMS SUCH BENEFIT, SUCH BENEFIT SHALL BE REINSTATED
WITHOUT INTEREST OR EARNINGS.

 

ARTICLE 7

Administration/Claims Procedures

 


7.1          ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE
ADMINISTRATIVE COMMITTEE, WHICH SHALL HAVE THE EXCLUSIVE RIGHT AND FULL
DISCRETION (I) TO APPOINT AGENTS TO ACT ON ITS BEHALF, (II) TO INTERPRET THE
PLAN, (III) TO DECIDE ANY AND ALL MATTERS ARISING HEREUNDER (INCLUDING THE RIGHT
TO REMEDY POSSIBLE AMBIGUITIES, INCONSISTENCIES, OR OMISSIONS), (IV) TO MAKE,
AMEND AND RESCIND SUCH RULES AS IT DEEMS NECESSARY FOR THE PROPER ADMINISTRATION
OF THE PLAN AND (V) TO MAKE ALL OTHER DETERMINATIONS AND RESOLVE ALL QUESTIONS
OF FACT NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN, INCLUDING
DETERMINATIONS REGARDING ELIGIBILITY FOR BENEFITS PAYABLE UNDER THE PLAN.  ALL
INTERPRETATIONS BY THE ADMINISTRATIVE COMMITTEE WITH RESPECT TO ANY MATTER
HEREUNDER SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS AFFECTED
THEREBY.  NO MEMBER OF THE ADMINISTRATIVE COMMITTEE OR AGENT THEREOF SHALL BE
LIABLE FOR ANY DETERMINATION, DECISION, OR ACTION MADE IN GOOD FAITH WITH
RESPECT TO THE PLAN.  EACH EMPLOYER AND PARTICIPATING AFFILIATE AND THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE ADMINISTRATIVE COMMITTEE
FROM AND AGAINST ANY AND ALL LIABILITIES, COSTS, AND EXPENSES INCURRED BY SUCH
PERSONS AS A RESULT OF ANY ACT OR OMISSION, IN CONNECTION WITH THE PERFORMANCE
OF SUCH PERSONS’ DUTIES, RESPONSIBILITIES, AND OBLIGATIONS UNDER THE PLAN, OTHER
THAN SUCH LIABILITIES, COSTS, AND EXPENSES AS MAY RESULT FROM THE BAD FAITH,
WILLFUL MISCONDUCT, OR CRIMINAL ACTS OF SUCH PERSONS.


 


7.2          CLAIMS PROCEDURE.  ANY PARTICIPANT, FORMER PARTICIPANT OR
BENEFICIARY MAY FILE A WRITTEN CLAIM WITH THE ADMINISTRATIVE COMMITTEE SETTING
FORTH THE NATURE OF THE BENEFIT CLAIMED, THE AMOUNT THEREOF, AND THE BASIS FOR
CLAIMING ENTITLEMENT TO SUCH BENEFIT.  THE ADMINISTRATIVE COMMITTEE SHALL
DETERMINE THE VALIDITY OF THE CLAIM AND COMMUNICATE A DECISION TO THE CLAIMANT
PROMPTLY AND, IN ANY EVENT, NOT LATER THAN NINETY (90) DAYS AFTER THE DATE OF
THE CLAIM.  THE CLAIM MAY BE DEEMED BY THE CLAIMANT TO HAVE BEEN DENIED FOR
PURPOSES OF FURTHER REVIEW DESCRIBED BELOW IN THE EVENT A DECISION IS NOT
FURNISHED TO THE CLAIMANT WITHIN SUCH NINETY (90) DAY PERIOD.  IF ADDITIONAL
INFORMATION IS NECESSARY TO MAKE A DETERMINATION ON A CLAIM, THE CLAIMANT SHALL
BE ADVISED OF THE NEED FOR SUCH ADDITIONAL INFORMATION WITHIN FORTY-FIVE (45)
DAYS AFTER THE DATE OF THE CLAIM.  THE CLAIMANT SHALL HAVE UP TO ONE HUNDRED AND
EIGHTY (180) DAYS TO SUPPLEMENT THE CLAIM INFORMATION, AND THE CLAIMANT SHALL BE
ADVISED OF THE DECISION ON THE CLAIM WITHIN FORTY-FIVE (45) DAYS AFTER THE
EARLIER OF THE DATE THE SUPPLEMENTAL INFORMATION IS SUPPLIED OR THE END OF THE
ONE HUNDRED AND EIGHTY (180) DAY PERIOD.  EVERY CLAIM FOR BENEFITS THAT IS
DENIED SHALL BE

 

13

--------------------------------------------------------------------------------


 


DENIED BY WRITTEN NOTICE SETTING FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD
BY THE CLAIMANT (I) THE SPECIFIC REASON OR REASONS FOR THE DENIAL, (II) SPECIFIC
REFERENCE TO ANY PROVISIONS OF THE PLAN (INCLUDING ANY INTERNAL RULES,
GUIDELINES, PROTOCOLS, CRITERIA, ETC.) ON WHICH THE DENIAL IS BASED,
(III) DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION THAT IS NECESSARY TO
PROCESS THE CLAIM, AND (IV) AN EXPLANATION OF THE PROCEDURE FOR FURTHER
REVIEWING THE DENIAL OF THE CLAIM AND SHALL INCLUDE AN EXPLANATION OF THE
CLAIMANT’S RIGHT TO SUBMIT THE CLAIM FOR BINDING ARBITRATION IN THE EVENT OF AN
ADVERSE DETERMINATION ON REVIEW.


 


7.3          REVIEW PROCEDURES.  WITHIN SIXTY (60) DAYS AFTER THE RECEIPT OF A
DENIAL ON A CLAIM, A CLAIMANT OR HIS/HER AUTHORIZED REPRESENTATIVE MAY FILE A
WRITTEN REQUEST FOR REVIEW OF SUCH DENIAL.  SUCH REVIEW SHALL BE UNDERTAKEN BY
THE ADMINISTRATIVE COMMITTEE AND SHALL BE A FULL AND FAIR REVIEW. THE CLAIMANT
SHALL HAVE THE RIGHT TO REVIEW ALL PERTINENT DOCUMENTS.  THE ADMINISTRATIVE
COMMITTEE SHALL ISSUE A DECISION NOT LATER THAN SIXTY (60) DAYS AFTER RECEIPT OF
A REQUEST FOR REVIEW FROM A CLAIMANT UNLESS SPECIAL CIRCUMSTANCES, SUCH AS THE
NEED TO HOLD A HEARING, REQUIRE A LONGER PERIOD OF TIME, IN WHICH CASE A
DECISION SHALL BE RENDERED AS SOON AS POSSIBLE BUT NOT LATER THAN ONE HUNDRED
AND TWENTY (120) DAYS AFTER RECEIPT OF THE CLAIMANT’S REQUEST FOR REVIEW.  THE
DECISION ON REVIEW SHALL BE IN WRITING AND SHALL INCLUDE SPECIFIC REASONS FOR
THE DECISION WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT
WITH SPECIFIC REFERENCE TO ANY PROVISIONS OF THE PLAN ON WHICH THE DECISION IS
BASED AND SHALL INCLUDE AN EXPLANATION OF THE CLAIMANT’S RIGHT TO SUBMIT THE
CLAIM FOR BINDING ARBITRATION IN THE EVENT OF AN ADVERSE DETERMINATION ON
REVIEW.

 

ARTICLE 8

Conditions Related to Benefits

 


8.1          NONASSIGNABILITY.  THE BENEFITS PROVIDED UNDER THE PLAN MAY NOT BE
ALIENATED, ASSIGNED, TRANSFERRED, PLEDGED OR HYPOTHECATED BY ANY PERSON, AT ANY
TIME, OR TO ANY PERSON WHATSOEVER.  THOSE BENEFITS SHALL BE EXEMPT FROM THE
CLAIMS OF CREDITORS OR OTHER CLAIMANTS OF THE PARTICIPANT OR BENEFICIARY AND
FROM ALL ORDERS, DECREES, LEVIES, GARNISHMENTS OR EXECUTIONS TO THE FULLEST
EXTENT ALLOWED BY LAW.


 


8.2          NO RIGHT TO EMPLOYER OR COMPANY ASSETS.  THE BENEFITS PAID UNDER
THE PLAN SHALL BE PAID FROM THE GENERAL FUNDS OF THE EMPLOYER, AND THE
PARTICIPANT AND ANY BENEFICIARY SHALL BE NO MORE THAN UNSECURED GENERAL
CREDITORS OF THE EMPLOYER WITH NO SPECIAL OR PRIOR RIGHT TO ANY ASSETS OF THE
EMPLOYER, THE COMPANY OR ANY PARTICIPATING AFFILIATE FOR PAYMENT OF ANY
OBLIGATIONS HEREUNDER.


 


8.3          PROTECTIVE PROVISIONS.  THE PARTICIPANT SHALL COOPERATE WITH THE
EMPLOYER BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE ADMINISTRATIVE
COMMITTEE, IN ORDER TO FACILITATE THE PAYMENT OF BENEFITS HEREUNDER, TAKING SUCH
PHYSICAL EXAMINATIONS AS THE ADMINISTRATIVE COMMITTEE MAY DEEM NECESSARY,
CONSENTING TO INSURANCE COVERAGE AND TAKING SUCH OTHER ACTIONS AS MAY BE
REQUESTED BY THE ADMINISTRATIVE COMMITTEE.  IF THE PARTICIPANT REFUSES TO SO
COOPERATE, THE EMPLOYER SHALL HAVE NO FURTHER OBLIGATION TO THE PARTICIPANT
UNDER THE PLAN.


 


8.4          WITHHOLDING.  THE PARTICIPANT SHALL MAKE APPROPRIATE ARRANGEMENTS
WITH THE EMPLOYER FOR SATISFACTION OF ANY FEDERAL, STATE OR LOCAL INCOME TAX
WITHHOLDING REQUIREMENTS,

 

14

--------------------------------------------------------------------------------


 


SOCIAL SECURITY AND OTHER EMPLOYEE TAX OR OTHER REQUIREMENTS APPLICABLE TO THE
DEFERRAL, CREDITING, VESTING OR PAYMENT OF BENEFITS UNDER THE PLAN.  THERE SHALL
BE DEDUCTED FROM EACH PAYMENT MADE UNDER THE PLAN OR ANY OTHER COMPENSATION
(INCLUDING COMPANY CONTRIBUTIONS) PAYABLE TO THE PARTICIPANT (OR BENEFICIARY)
ALL TAXES WHICH ARE REQUIRED TO BE WITHHELD BY THE EMPLOYER IN RESPECT TO SUCH
PAYMENT OR THIS PLAN.  THE EMPLOYER SHALL HAVE THE RIGHT TO REDUCE ANY PAYMENT
(OR OTHER COMPENSATION) BY THE AMOUNT OF CASH SUFFICIENT TO PROVIDE THE AMOUNT
OF SAID TAXES.


 


8.5          RECEIPT OR RELEASE.  ANY PAYMENT MADE IN GOOD FAITH TO A
PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY SHALL, TO THE EXTENT THEREOF, BE IN
FULL SATISFACTION OF ALL CLAIMS AGAINST THE ADMINISTRATIVE COMMITTEE, ITS
MEMBERS, THE EMPLOYER, ANY PARTICIPATING AFFILIATES AND THE COMPANY.  THE
ADMINISTRATIVE COMMITTEE MAY REQUIRE SUCH PARTICIPANT OR BENEFICIARY, AS A
CONDITION PRECEDENT TO SUCH PAYMENT, TO EXECUTE A RECEIPT AND RELEASE TO SUCH
EFFECT.


 


8.6          TRUST.  THE EMPLOYER SHALL BE RESPONSIBLE FOR THE PAYMENT OF ALL
BENEFITS UNDER THE PLAN.  AT ITS DISCRETION, THE EMPLOYER MAY ESTABLISH ONE OR
MORE GRANTOR TRUSTS FOR THE PURPOSE OF PROVIDING FOR THE PAYMENT OF BENEFITS
UNDER THE PLAN.  SUCH TRUST OR TRUSTS MAY BE IRREVOCABLE, BUT THE ASSETS THEREOF
SHALL BE SUBJECT TO THE CLAIMS OF THE EMPLOYER’S CREDITORS.  NEITHER SUCH TRUST
OR TRUSTS, NOR THE ASSETS THEREOF, HOWEVER, SHALL BE LOCATED OUTSIDE OF THE
UNITED STATES.  BENEFITS PAID TO THE PARTICIPANT FROM ANY SUCH TRUST OR TRUSTS
SHALL BE CONSIDERED PAID BY THE EMPLOYER FOR PURPOSES OF MEETING THE OBLIGATIONS
OF THE EMPLOYER UNDER THE PLAN.


 


ARTICLE 9


MISCELLANEOUS

 


9.1          AMENDMENT OR TERMINATION OF PLAN.  THE EMPLOYER MAY, AT ANY TIME,
DIRECT THE ADMINISTRATIVE COMMITTEE TO AMEND OR TERMINATE THE PLAN, EXCEPT THAT
NO SUCH AMENDMENT OR TERMINATION MAY REDUCE A PARTICIPANT’S ACCOUNT BALANCES. 
IF THE EMPLOYER TERMINATES THE PLAN, NO FURTHER AMOUNTS SHALL BE DEFERRED
HEREUNDER, AND AMOUNTS PREVIOUSLY DEFERRED OR CONTRIBUTED TO THE PLAN SHALL BE
FULLY VESTED AND SHALL BE PAID IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AS
SCHEDULED PRIOR TO THE PLAN TERMINATION.  NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT PERMITTED UNDER CODE SECTION 409A AND APPLICABLE AUTHORITIES, THE
EMPLOYER MAY, IN ITS COMPLETE AND SOLE DISCRETION, ACCELERATE DISTRIBUTIONS
UNDER THE PLAN IN THE EVENT OF A “CHANGE IN OWNERSHIP” OR CHANGE IN “EFFECTIVE
CONTROL” OF THE COMPANY OR A “CHANGE IN OWNERSHIP OF A SUBSTANTIAL PORTION OF
ASSETS” OR UNDER SUCH OTHER TERMS AND CONDITIONS AS MAY BE SPECIFICALLY
AUTHORIZED UNDER CODE SECTION 409A AND APPLICABLE AUTHORITIES.

 


9.2          ERRORS IN ACCOUNT STATEMENTS, DEFERRALS OR DISTRIBUTIONS.  IN THE
EVENT AN ERROR IS MADE IN AN ACCOUNT STATEMENT, SUCH ERROR SHALL BE CORRECTED ON
THE NEXT STATEMENT FOLLOWING THE DATE SUCH ERROR IS DISCOVERED.  IN THE EVENT OF
AN ERROR IN DEFERRAL AMOUNT, CONSISTENT WITH AND AS PERMITTED BY ANY CORRECTION
PROCEDURES ESTABLISHED UNDER CODE SECTION 409A, THE ERROR SHALL BE CORRECTED
IMMEDIATELY UPON DISCOVERY BY, IN THE CASE OF AN EXCESS DEFERRAL, DISTRIBUTION
OF THE EXCESS AMOUNT TO THE PARTICIPANT, OR, IN THE CASE OF AN UNDER DEFERRAL,
REDUCTION OF OTHER COMPENSATION PAYABLE TO THE PARTICIPANT.  IN THE EVENT OF AN
ERROR IN A DISTRIBUTION, THE OVER OR UNDER PAYMENT SHALL BE CORRECTED BY PAYMENT
TO OR COLLECTION FROM THE PARTICIPANT CONSISTENT WITH ANY CORRECTION PROCEDURES
ESTABLISHED UNDER CODE SECTION 409A, IMMEDIATELY UPON THE DISCOVERY OF SUCH
ERROR.  IN THE EVENT OF AN OVERPAYMENT, THE EMPLOYER MAY, AT ITS DISCRETION,

 

15

--------------------------------------------------------------------------------


 


OFFSET OTHER AMOUNTS PAYABLE TO THE PARTICIPANT FROM THE EMPLOYER (INCLUDING BUT
NOT LIMITED TO SALARY, BONUSES, EXPENSE REIMBURSEMENTS, SEVERANCE BENEFITS OR
OTHER EMPLOYEE COMPENSATION BENEFIT ARRANGEMENTS, AS ALLOWED BY LAW AND SUBJECT
TO COMPLIANCE WITH CODE SECTION 409A) TO RECOUP THE AMOUNT OF SUCH
OVERPAYMENT(S).


 


9.3          EMPLOYMENT NOT GUARANTEED.  NOTHING CONTAINED IN THE PLAN NOR ANY
ACTION TAKEN HEREUNDER SHALL BE CONSTRUED AS A CONTRACT OF EMPLOYMENT OR FOR
SERVICES, OR AS GIVING ANY PARTICIPANT ANY RIGHT TO CONTINUE THE PROVISION OF
SERVICES IN ANY CAPACITY WHATSOEVER TO THE EMPLOYER, ANY PARTICIPATING
AFFILIATE, OR THE COMPANY.


 


9.4          SUCCESSORS OF THE COMPANY.  THE RIGHTS AND OBLIGATIONS OF THE
EMPLOYER UNDER THE PLAN SHALL INURE TO THE BENEFIT OF, AND SHALL BE BINDING
UPON, THE SUCCESSORS AND ASSIGNS OF THE EMPLOYER.


 


9.5          NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO
THE EMPLOYER OR THE PARTICIPANT UNDER THIS AGREEMENT SHALL BE SUFFICIENT IF IN
WRITING AND HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL TO, IN THE
CASE OF THE EMPLOYER, THE PRINCIPAL OFFICE OF THE COMPANY, DIRECTED TO THE
ATTENTION OF THE ADMINISTRATIVE COMMITTEE, AND IN THE CASE OF THE PARTICIPANT,
TO THE LAST KNOWN ADDRESS OF THE PARTICIPANT INDICATED ON THE EMPLOYMENT RECORDS
OF THE EMPLOYER.  SUCH NOTICE SHALL BE DEEMED GIVEN AS OF THE DATE OF DELIVERY
OR, IF DELIVERY IS MADE BY MAIL, AS OF THE DATE SHOWN ON THE POSTMARK ON THE
RECEIPT FOR REGISTRATION OR CERTIFICATION.  NOTICES TO THE COMPANY MAY BE
PERMITTED BY ELECTRONIC COMMUNICATION ACCORDING TO SPECIFICATIONS ESTABLISHED BY
THE ADMINISTRATIVE COMMITTEE.


 


9.6          HEADINGS.  HEADINGS AND SUBHEADINGS IN THIS PLAN ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSIDERED IN THE CONSTRUCTION
OF THE PROVISIONS HEREOF.


 


9.7          GENDER, SINGULAR AND PLURAL.  ALL PRONOUNS AND ANY VARIATIONS
THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, OR NEUTER, AS THE
IDENTITY OF THE PERSON OR PERSONS MAY REQUIRE.  AS THE CONTEXT MAY REQUIRE, THE
SINGULAR MAY BE READ AS THE PLURAL AND THE PLURAL AS THE SINGULAR.


 


9.8          VALIDITY.  IN THE EVENT ANY PROVISION OF THE PLAN IS HELD INVALID,
VOID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT, IN ANY RESPECT WHATSOEVER, THE
VALIDITY OF ANY OTHER PROVISIONS OF THE PLAN.


 


9.9          WAIVER OF BREACH.  THE WAIVER BY THE EMPLOYER OF ANY BREACH OF ANY
PROVISION OF THE PLAN SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH BY THAT PARTICIPANT OR ANY OTHER PARTICIPANT.


 


9.10        GOVERNING LAW.  THE PLAN IS INTENDED TO BE AN UNFUNDED PLAN
MAINTAINED PRIMARILY TO PROVIDE DEFERRED COMPENSATION BENEFITS FOR A SELECT
GROUP OF “MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES” WITHIN THE MEANING OF
SECTIONS 201, 301 AND 401 OF ERISA AND THEREFORE TO BE EXEMPT FROM PARTS 2, 3
AND 4 OF TITLE I OF ERISA.  IN THE EVENT ANY PROVISION OF, OR LEGAL ISSUE
RELATING TO, THIS PLAN IS NOT FULLY PREEMPTED BY FEDERAL LAW, SUCH ISSUE OR
PROVISION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.

 

16

--------------------------------------------------------------------------------


 


9.11        MEDIATION/ARBITRATION.  ANY CLAIM, DISPUTE OR OTHER MATTER IN
QUESTION OF ANY KIND RELATING TO THIS PLAN WHICH IS NOT RESOLVED BY THE CLAIMS
PROCEDURES UNDER THIS PLAN SHALL BE SUBJECT TO NON-BINDING MEDIATION IN
ACCORDANCE WITH THE APPLICABLE EMPLOYMENT DISPUTE RESOLUTION RULES OF JAMS IN
THE COUNTY IN WHICH THE COMPANY HAS ITS PRINCIPLE PLACE OF BUSINESS, WHICH
MEDIATION WILL OCCUR IN SAID COUNTY, AND BE PRESIDED OVER BY A
MEDIATOR/ARBITRATOR WHO IS LISTED ON THE JAMS LIST OF MEDIATORS/ARBITRATORS FOR
SAID COUNTY OFFICE AT THE TIME THE DEMAND FOR MEDIATION IS MADE.  NOTICE OF
DEMAND FOR MEDIATION SHALL BE MADE IN WRITING TO THE OPPOSING PARTY AND TO JAMS
WITHIN A REASONABLE TIME AFTER THE CLAIM, DISPUTE OR OTHER MATTER IN QUESTION
HAS ARISEN.  IN NO EVENT SHALL A DEMAND FOR MEDIATION BE MADE AFTER THE DATE
WHEN THE APPLICABLE STATUTE OF LIMITATIONS WOULD BAR THE INSTITUTION OF A LEGAL
OR EQUITABLE PROCEEDING BASED ON SUCH CLAIM, DISPUTE OR OTHER MATTER IN
QUESTION.  IN THE EVENT THAT THE DISPUTE IS NOT SOLVED BY MEDIATION, IT SHALL BE
SUBMITTED TO BINDING ARBITRATION IN ACCORDANCE WITH THE APPLICABLE EMPLOYMENT
DISPUTE RESOLUTION RULES OF JAMS IN SAID LOCATION.  THE DECISION OF THE
ARBITRATORS SHALL BE FINAL AND BINDING AND MAY BE ENFORCED IN ANY COURT OF
COMPETENT JURISDICTION.


 


IN WITNESS WHEREOF, THE BOARD OF DIRECTORS OF THE COMPANY HAS APPROVED THE
ADOPTION OF THIS PLAN AS OF THE EFFECTIVE DATE AND HAS CAUSED THE PLAN TO BE
EXECUTED BY ITS DULY AUTHORIZED REPRESENTATIVE THIS 31ST DAY OF DECEMBER 2008.


 

 


 


 


AVOCENT CORPORATION


 


 


 


 


 


 

 

 

By

   /s/ Samuel F. Saracino

 

 

Title:   Secretary

 

17

--------------------------------------------------------------------------------